DETAILED ACTION
This office action is in response to applicant’s amendments filed on 02/10/2021.
Currently claims 1-14 and 16-21 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 02/10/2021 and associated persuasive arguments,
Claims 1-13 and 21 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2018/0130749 A1 to Tsai teaches, a method of forming a packaging structure, comprising: 
providing a substrate (100; Fig. 1A; [0014]; i.e. carrier substrate); 

    PNG
    media_image1.png
    270
    771
    media_image1.png
    Greyscale

forming an adhesive layer (110; Fig. 1A; [0016]; i.e. adhesive layer) on the substrate (100); 
forming an improvement layer (120; Fig. 1A; [0017]; i.e. passivation layer) on the adhesive layer (110), 
wherein the improvement layer (120) contains openings (130; Fig. 1A; [0017]; i.e. openings) there-in, 

Note: The term “improvement layer” is a “functional description” of a layer which is located over the adhesive layer with a few openings (Spec. para. [0028]). It includes a photoresist. Tsai teaches an equivalent passivation layer 120 that includes polyimide, polybenzoxazole (PBO), benzocyclobutene (BCB), silicone, acrylates, siloxane, another suitable material, or a combination thereof. In some other embodiments, the passivation layer 120 includes non-organic materials. The non-organic materials may include silicon oxide, un-doped silicate glass, silicon oxynitride, solder resist (SR), silicon nitride, silicon carbide, hexamethyldisilazane (HMDS), another suitable material, or a combination thereof ([0019]; Tsai Reference). As such, the examiner considers that Tsai’s passivation layer 120 serves as an equivalent to the improvement layer of the disclosure.
providing a plurality of chips (210; Fig. 1E; [0028]; i.e. integrated circuit die), 

mounting the plurality of chips (210) on the substrate (100) such that the functional surfaces are bonded (through conductive layers 150, 170 and 220; Fig. 1E) to the adhesive layer (110) at the bottoms of the openings (130) (Fig. 1E; [0028]).  

    PNG
    media_image2.png
    392
    766
    media_image2.png
    Greyscale

However, neither Tsai nor any cited prior art, appear to explicitly disclose, in context, mounting the plurality of chips on the substrate such that the functional surfaces of the plurality of chips are bonded at the bottoms of the openings and in contact with the adhesive layer, and each chip is mounted within a corresponding opening of the openings.
Specifically, the aforementioned ‘mounting the plurality of chips on the substrate such that the functional surfaces of the plurality of chips are bonded at the bottoms of the openings and in contact with the adhesive layer, and each chip is mounted within a corresponding opening of the openings,’ is material to the inventive concept of the application at hand to achieve 
Dependent claims 2-13 and 21 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-13 and 21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


05/15/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812